Ul-J>DJN

\SOO\`|O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-01328-RSL Document 32-1 Filed 01/11/19 Page 1 of 1

 

The Honorable Judge Robert S. Lasnik

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

UNITED STATES OF AMERICA, ex rel. ) Case No. 2:17-CV-01328-RSL
SCEF, LLC, et al., )
)
Plaintiff, ) -{-PROPBSE-Bi-ORDER GRANTING
) AGREED MOTION TO EXTEND
vs. ) DEADLINE TO RESPOND TO
) COMPLAINT
ASTRAZENECA, INC., et al., )
)
Defendants. )

 

 

 

Defendant, VIRTUAL MARKETING STRATEGIES, INC., d/b/a VMS
BIOMARKETING ("VMS"), respectfully submitted an Agreed Motion to extend the deadline for
all defendants to respond to the Complaint.

VMS' Agreed Motion is GRANTED, and the Court hereby ORDERS that the time for all
defendants to respond to the Complaint is extended to forty-five (45) days after this Court’s ruling
on the Government’s Motion to Dismiss (Doc. #15).

'lb,
DATED this M day of January, 2019,

'W ”F f“ Qz,/iz:‘:a§§"

;é‘$. f')\_"£&'

Robert 3. Lansik
United States District Judge

CERTIFICATE OF SERVICE - PAGE 1 HINSHAW & CULBERTSON LLP
151 NORTH FRANKLIN STREET
SUITE 2500
CHICAGO, IL 60606
Main: 312-704-3000

Fax: 312-704-3001
303034885V1 1015885
303034885V1 1015885

 

